—Appeal from decision of the Unemployment Insurance Appeal Board, filed May 22, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed for approximately six weeks as a per diem correction officer at the Delaware County Jail when he resigned based upon his perception that the combination of inadequate job training and understaffing at the jail placed him in physical danger. Claimant’s subsequent application for unemployment insurance benefits was denied upon the ground that he had voluntarily left his employment without good cause.
Although fear for one’s safety may constitute good cause for leaving employment (see, Matter of De Witt [Commissioner of Labor], 288 AD2d 601; Matter of Halpern [Chapdelaine Corporate Sec. — Commissioner of Labor], 265 AD2d 702), it first must be shown that the claimant had reasonable grounds to conclude that his or her safety was, in fact, endangered (see, Matter of Hughes [Hartnett], 198 AD2d 647, 648, lv denied 83 NY2d 751). In this matter, claimant presented no evidentiary support for the contention that his employment placed him in physical jeopardy. We therefore conclude that claimant’s reasons for leaving his employment were correctly determined to be personal and noncompelling; hence, the Board’s decision will not be disturbed.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.